USCA11 Case: 19-14304    Date Filed: 02/16/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14304
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 1:19-cv-23381-UU; 1:11-cr-20700-UU-2


DOUGLAS YOUNG,

                                                   Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                  Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 16, 2021)


Before WILSON, MARTIN, and BRANCH, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-14304           Date Filed: 02/16/2021       Page: 2 of 4



       Douglas Young, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2255 motion for lack of jurisdiction on the

ground that it was an impermissibly second or successive motion. In that motion,

Young argued that his 18 U.S.C. § 924(c) conviction is invalid in light of United

States v. Davis, 139 S. Ct. 2319 (2019). 1 The government moves for summary

affirmance, arguing that the district court properly dismissed Young’s § 2255

motion because Young had filed previously an initial § 2255 motion which was

denied, and he did not have authorization from this Court to file a second or

successive § 2255 motion.

       Summary disposition is appropriate either where “the position of one of the

parties is clearly right as a matter of law so that there can be no substantial

question as to the outcome of the case, or where, as is more frequently the case, the

appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th

Cir. 1969).

       “We review de novo the district court’s dismissal of a 28 U.S.C. § 2255

motion as second or successive.” McIver v. United States, 307 F.3d 1327, 1329



       1
         In Davis, the Supreme Court extended its holdings in Johnson v. United States, 135 S.
Ct. 2551 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204 (2018) to 18 U.S.C. § 924(c) and held
that § 924(c)(3)(B)’s residual clause, like the residual clauses in 18 U.S.C. § 924(e)(2)(B) and
18 U.S.C. § 16(b), is unconstitutionally vague. Davis, 139 S. Ct. at 2324–25, 2336. Thereafter,
we held that Davis announced a new rule of constitutional law within the meaning of
§ 2255(h)(2) and was retroactively applicable. See In re Hammoud, 931 F.3d 1032, 1038–39
(11th Cir. 2019).
                                                2
          USCA11 Case: 19-14304       Date Filed: 02/16/2021    Page: 3 of 4



(11th Cir. 2002). The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) provides that, before a movant may file a second or successive § 2255

motion, he first must obtain an order from the court of appeals authorizing the

district court to consider the motion. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

Absent authorization from this Court, the district court lacks jurisdiction to

consider a second or successive motion to vacate sentence. See Farris v. United

States, 333 F.3d 1211, 1216 (11th Cir. 2003).

      Young pleaded guilty in 2011 to conspiracy to commit Hobbs Act robbery,

in violation of 18 U.S.C. § 1951(a), and using or carrying a firearm in relation to a

crime of violence, in violation of 18 U.S.C. § 924(c). Young filed his initial

§ 2255 motion in April 2019, which was ultimately dismissed as time-barred.

Thereafter, Young sought permission in this Court to file a second or successive

§ 2255 motion, challenging his § 924(c) conviction based on Davis. We denied

Young’s application, concluding that he could not make a prima facie showing that

his § 924(c) conviction was unconstitutional under Davis because it was

independently supported by the substantive offense of Hobbs Act robbery, which

remained a qualifying offense under § 924(c)’s elements clause.

      Meanwhile, Young filed the underlying § 2255 motion in the district court

that is the subject of this appeal. Young did not have the required authorization

from this Court to file a second or successive § 2255 motion. See 28 U.S.C.


                                          3
          USCA11 Case: 19-14304       Date Filed: 02/16/2021   Page: 4 of 4



§ 2244(b)(3)(A). Therefore, the district court lacked jurisdiction to consider

Young’s motion. See id.; Farris, 333 F.3d at 1216. Accordingly, because there is

no substantial question that the district court correctly dismissed Young’s

successive § 2255 motion for lack of jurisdiction, we GRANT the government’s

motion for summary affirmance. See Groendyke Transp., Inc., 406 F.2d at 1162.




                                          4